Mitchell, J.
The original account of plaintiff against defendant amounted, according to the evidence, to $170.23, and according to defendant’s answer to $168.29, — a difference of less than $2.
The only defenses attempted to be set up in defendant’s answer were — First, that the parties had an accounting and settlement in December, 1891, in which they agreed on the balance due plaintiff; second, that subsequently to such settlement the plaintiff became indebted to defendant in certain sums for caring for and feeding some cows.
How the evidence offered by defendant and ruled out by the justice, that plaintiff had bought of defendant some cattle, the purchase price of which was to be credited on account, could have tended to prove the allegations of the answer, it is rather difficult to understand. Certainly, without some explanation to the court, the materiality of the evidence (if it had any) would not be apparent, and its exclusion under the circumstances constitutes no error.
Judgment affirmed.
Vanderburgh, J., absent, took no part.
(Opinion published 54 N. W. Rep. 1110.)